                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

NYCOLE WANDVIK-TOLLE, an individual;

                       Plaintiff,                                       8:18CV359

        vs.                                                              ORDER

KELLOGG USA INC., a Delaware corporation
qualified to do business in Nebraska;

                       Defendant.

       This matter is before the Court on the Motion to Withdraw (Filing No. 40) filed by Terry
A. White and the law firm of Carlson & Burnett, LLP. In support of the motion, Ms. White filed
her sealed Declaration (Filing No. 42) detailing the basis of the request to withdraw. After review
of the sealed Declaration, the Court finds the motion should be granted. Accordingly,

       IT IS ORDERED:

       1. The Motion to Withdraw (Filing No. 40) filed by Terry A. White and the law firm of
          Carlson & Burnett, LLP, is granted.

       2. The firm of Carlson & Burnett, LLP shall immediately serve a copy of this Order on
          Plaintiff and thereafter file proof of service showing compliance with this Order, listing
          the name and address of the person to whom notice was sent. The firm of Carlson &
          Burnett, LLP will not be relieved of applicable duties to the Court, Plaintiff, and
          opposing counsel until proof of service is filed.

       3. Upon filing of proof of service pursuant to Paragraph 2 of this Order, Plaintiff will be
          deemed to be proceeding pro se, that is, without the assistance of counsel, unless
          substitute counsel enters a written appearance on her behalf. If substitute counsel does
          not enter a written appearance, Plaintiff shall provide the Clerk of Court her current
          address and telephone number within five days of being served with this Order.

       4. Plaintiff may retain substitute counsel at any time. However, until such time as
          substitute counsel enters a written appearance, Plaintiff must comply with all case
          progression deadlines, orders of this Court, the Federal Rules of Civil Procedure, and
          the Local Rules of Practice. Failure to comply with these requirements may result in
          the imposition of sanctions, including payment of costs, attorneys’ fees, and/or
          dismissal of the case.
5. Defendant filed a Motion for Summary Judgment (Filing No. 36) on January 31, 2020.
   Plaintiff shall have an extension of time to March 6, 2020, to file her response to the
   Motion for Summary Judgment.

6. Upon submission of proof of service as described in Paragraph 2 of this Order, Terry
   A. White and the law firm of Carlson & Burnett, LLP’s appearance as counsel of record
   for Plaintiff will be terminated, and the Clerk of Court shall terminate electronic notice
   to them in this case.


Dated this 6th day of February, 2020.


                                              BY THE COURT:


                                              s/ Michael D. Nelson
                                              United States Magistrate Judge




                                        -2-
